ORDER

JOHN C. ELDRIDGE, Judge.
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 12th day of May, 2003,
ORDERED, by the Court of Appeals of Maryland, that Walter D. Hess, III be, and is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Walter D. Hess, III from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.